Title: From George Washington to Daniel Carroll, 17 March 1791
From: Washington, George
To: Carroll, Daniel



Dear Sir
philadelphia March 17th 1791
                            
I am estremely anxious to have a full meeting of the Commissioners--I wish you to send an express to Governor Johnson and let him know my earnestness on this head--I have directed the post master at Geo. Town to send this Letter to you (and another which has been written for this post) by express, in case you should have left Baltimore.  With very great regard, I am Dear Sir your mo. obedt Servt

Go. Washington

